DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 31 December 2021 have been fully considered but they are not persuasive.
In response to applicant’s arguments that the “non-provisional Ashrafi is not available as prior art” and “the ‘477 provisional application does not include at least a critical portion of the subject matter cited in the Office Action,” page 9, lines 19-22, the examiner respectfully disagrees.
As stated in Applicant’s Remarks, the Ashrafi reference claims priority from US Provisional application No. 62/757,477 which includes a filing date of 8 Nov. 2018.  After further consideration of the ‘477 application, the examiner has concluded that the ‘477 provisional application provides sufficient support for the cited portions of the Ashrafi reference.  It should be noted that the ‘477 provisional application has also been correctly “incorporated by reference” within the Ashrafi reference (Ashrafi-Col. 1, lines 7-12).  It should be further noted that applicant has not pointed out the claim limitation(s) that are not disclosed by the ‘477 provisional application.
Applicant indicates that “much of the information included after column 12, line 30…is not present in the ‘477 provisional application…columns 17, 18, 26, 28 and 
Column 17:  ‘477- Figs. 53-61, Para. 206-210
	Column 18:  ‘477-Figs. 53-61, Para. 206-210
	Column 26:  ‘477-Figs. 53-61, Pages 2-3, 6-7, 9-10, Para. 206-210
Column 28/Claims 1, 4:  ‘477-Figs. 53-61, Pages 2-3, 8-6, Para. 206-210

In summary, the portions of the Ashrafi reference relied upon for the particular claim limitations have been shown to have adequate support in the ‘477 provisional application.  Therefore, the Ashrafi reference has an “effectively filed” date of 8 Nov. 2018, for at least the cited portions, which is prior to the “effective filing date” of the claimed invention.
Also see the cited portions of the Buccella, Faulkner, Elliott, and Viale secondary references as well as the prior art made of record and not relied upon-Ragan, Jacobs, Wentz, and Conner.  In particular, Viale:  Fig. 7B-Para. 177-180-Using QKD with blockchain; generating a shared secret key using QKD and attaching a quantum signature to every blockchain transaction.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 5-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ashrafi (US 10,708,046 B1) in view of Buccella et al. (US 2016/0226840 A1) and further in view of Faulkner et al. (US 2021/0081935 A1).
Regarding claim 1, Ashrafi teaches a method for message transmission within a system, the system comprising 
a plurality of devices, i.e. nodes (Col. 11, lines 2-40), encased in quantum cases, e.g. each node includes circuitry to perform Quantum Key Distribution (QKD) and blockchain processing (Fig. 7; Fig. 16, el. 1602, 1604; Fig. 29; Col. 11, lines 2-40), 
the system comprising a first private network, the first private network comprising a subset of the plurality devices included in the system, e.g. QKD requires a private network (Col. 9, lines 40-49); a QKD network between pairs of nodes (Col. 11, lines 2-40), 
the method comprising: 
transmitting a message from a first device to a second device, e.g. transmitting a block, transaction, or message between nodes (Col. 11, lines 2-40), 
wherein: 
the first device is encased in a first quantum case, e.g. each node includes circuitry to perform Quantum Key Distribution (QKD) and blockchain processing (Fig. 7; Fig. 16, el. 1602, 1604; Fig. 29; Col. 11, lines 2-40); 
the first device is included in the first private network, the first private network is a subset of the system, e.g. QKD requires a private network (Col. 9, lines 40-49); a QKD network between pairs of nodes (Col. 11, lines 2-40); 
the second device is encased in a second quantum case, e.g. each node includes circuitry to perform Quantum Key Distribution (QKD) and blockchain processing (Fig. 7; Fig. 16, el. 1602, 1604; Fig. 29; Col. 11, lines 2-40); and 
the second device is included in the first private network, e.g. QKD requires a private network (Col. 9, lines 40-49); a QKD network between pairs of nodes (Col. 11, lines 2-40); 
intercepting the message at the first quantum case, e.g. obtaining data for a block (Col. 11, lines 2-40; Col. 17, lines 38-57; Col. 26, lines 26-55; Col. 27, lines 8-23; Claims 1, 4); 
generating a private key at a quantum random number generator included in the first quantum case, e.g. generating a secret key using QKD (Col. 11, lines 2-40; Col. 17, lines 38-57; Col. 26, lines 26-60; Col. 27, lines 8-23; Claims 1, 4); establishing random key between a transmitter and receiver (Col. 9, lines Col. 18, lines 34-38, 61-64); 
synchronizing the private key with the plurality of devices included in the first private network, e.g. generating a secret key using QKD (Col. 11, lines 2-40; Col. 17, lines 38-57; Col. 26, lines 26-60; Col. 27, lines 8-23; Claims 1, 4); establishing random key between a transmitter and receiver (Col. 9, lines 22-39; Col. 18, lines 34-38, 61-64); 
encrypting the message, using a private key, at the first quantum case, e.g. generating an encrypted message using the random/secret/private key (Col. 9, lines 22-39; Col. 17, lines 58-64); generating a hash using the key (Col. 26, lines 36-42; Col. 27, lines 11-23); 
generating a data transaction block at the first quantum case, e.g. generating a transaction record (Col. 11, lines 15-30); generating a block that includes the hash (Col. 26, lines 26-58; Col. 27, lines 26-58), 
the data transaction block comprising metadata relating to the message,  said metadata comprising:  a transmitting identifier; a recipient identifier; and a cryptographic hash of the message, e.g. each transaction record includes information about the sender and receiver and includes a message hash (Col. 11, lines 3-40; Col. 26, lines 26-58; Col. 27, lines 26-58); 
broadcasting, by the first quantum case, the data transaction block, to the plurality of devices included in the system, e.g. sending the transaction record to all other nodes (Col. 11, lines 3-57); 
broadcasting, from a majority of devices included in the system, a data transaction block approval, to the plurality of devices included in the system, e.g. verifying the transaction by checking the transaction with respect to their local copy of the database and each other and arriving at a consensus (Col. 11, lines 3-57); 
adding the data transaction block to a system blockchain, said system blockchain being available for retrieval by the plurality of devices included in the system, e.g. adding the block to the database, wherein each node may include a local copy of the database (Col. 11, lines 3-57); 
receiving the message, by the second quantum case, from the first quantum case, e.g. receiving the block, transaction, or message at a node (Col. 11, lines 2-40); and 
decrypting the message, at the second quantum case, using the private key, e.g. decrypting the block, transaction, or message using the random key (Col. 17, line 58-Col. 18, line 6; Col. 18, lines 34-36).
Ashrafi does not clearly teach silicon-based devices; a first case public key; a transmitting device identifier; a recipient device identifier.
Buccella teaches transmitting a message from a first device, i.e. a secure network client (Fig. 1, el. 300-1), to a second device, i.e. a secure network client (Fig. 1, el. 300-2), wherein: 
encrypting the message, using a private key, at the first device, e.g. symmetrically encrypting the message with a randomly-generated symmetric MessageKey (Para. 101, 102); 
generating a data transaction block, the data transaction block comprising metadata relating to the message, said metadata comprising: a transmitting device identifier; a recipient device identifier; and a cryptographic hash of the message, e.g. generating a message header for the message, wherein the header includes a sender ID, receiver ID, IP addresses, and a message hash and delivering the header to a block chain service (Para. 104); 
adding the data transaction block to a system blockchain, e.g. delivering the header to a block chain service (Para. 104); 
receiving the message, by the second device, from the first device; and decrypting the message, at the second device, using a private key, e.g. receiving and decrypting the message using the private key (Para. 113, 115).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ashrafi to include said metadata comprising: a transmitting device identifier; and a recipient device identifier, using the known method of including a sender ID, receiver ID, IP addresses, and a message hash within the message header, as taught by Buccella, in combination with the quantum resistant blockchain system of Ashrafi, for the purpose of enabling the accurate and effective logging of the message data flow.
Ashrafi in view of Buccella does not clearly teach silicon-based devices; and a first case public key.
Faulkner teaches a plurality of silicon-based devices, e.g. each network node may include silicon wafer resident processors and quantum computing systems (Fig. 1, el. 100; Para. 38);
generating a data transaction block using a first case public key, e.g. including a transaction public key in the proposed transaction entry (Para. 50); and
broadcasting, by the first device, the data transaction block, to the plurality of devices included in the system, e.g. submitting transactions to all other nodes for validation and committal (Para. 72-74); 
broadcasting, from a majority of devices included in the system, a data transaction block approval, to the plurality of devices included in the system, e.g. the set of nominated transactions can be generated that have been verified and signed by all (or a predefined number) of the network nodes (Para. 73, 74); 
adding the data transaction block to a system blockchain, said system blockchain being available for retrieval by the plurality of devices included in the system, e.g. saving the transactions to the transaction ledger (Para. 74, 75).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ashrafi in view of Buccella to include a plurality of silicon-based devices encased in quantum cases, the first private network comprising a subset of the plurality of silicon-based devices included in the system, and generating a data transaction block at the first quantum case using a first case public key, using the known methods of including a transaction public key in the proposed transaction entry, submitting transactions to all other nodes for validation and committal, wherein the set of 

Regarding claim 2, Ashrafi in view of Buccella in view of Faulkner teaches wherein the private key synchronization is performed via a quantum entanglement module included in each quantum case included in the private network, e.g. utilizing entangled pairs of objects in the QKD process (Ashrafi-Col. 21, lines 30-43).

Regarding claim 5, Ashrafi in view of Buccella in view of Faulkner teaches all elements of claim 1.
Ashrafi in view of Buccella does not clearly teach wherein the adding the transaction block to the system blockchain is prior to the first quantum case transmitting the message to the second quantum case.
Faulkner teaches wherein the adding the transaction block to the system blockchain is prior to the first device transmitting the message to the second device, e.g. determining ledger entries that match the view key and sending the entries to the wallet (Faulkner-Para. 58-60).


Regarding claim 6, Ashrafi in view of Buccella in view of Faulkner teaches all elements of claim 1.
Ashrafi does not clearly teach wherein the adding the transaction block to the system blockchain is after the first quantum case transmits the message to the second quantum case.
Buccella teaches wherein the adding the transaction block to the system blockchain is after the first device transmits the message to the second device, e.g. transmitting the message and then delivering the message header to the blockchain service (Para. 104).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ashrafi to include wherein the adding the transaction block to the system blockchain is after the first quantum case transmits the message to the second quantum case, using 

Regarding claim 7, Ashrafi teaches a method for message transmission within a system, the system comprising a plurality of devices, i.e. nodes (Col. 11, lines 2-40), 
transmitting a message from a first device in the system, encased in a first quantum case, to a second device in the system, encased in a second quantum case, e.g. each node includes circuitry to perform Quantum Key Distribution (QKD) and blockchain processing (Fig. 7; Fig. 16, el. 1602, 1604; Fig. 29; Col. 11, lines 2-40); transmitting a block, transaction, or message between nodes (Col. 11, lines 2-40); 
intercepting the message at the first quantum case, e.g. obtaining data for a block (Col. 11, lines 2-40; Col. 17, lines 38-57; Col. 26, lines 26-55; Col. 27, lines 8-23; Claims 1, 4); 
encrypting the message, using a private key, at the first quantum case, e.g. generating an encrypted message using the random/secret/private key (Col. 9, lines 22-39; Col. 17, lines 58-64); generating a hash using the key (Col. 26, lines 36-42; Col. 27, lines 11-23); 
generating a data transaction block at the first quantum case, e.g. generating a transaction record (Col. 11, lines 15-30); generating a block that includes the hash (Col. 26, lines 26-58; Col. 27, lines 26-58), 
the data transaction block comprising metadata relating to the message,  said metadata comprising:  a transmitting identifier; a recipient identifier; and the encrypted message, e.g. each transaction record includes information about the sender and receiver, amount to be transferred, and includes a message hash (Col. 11, lines 3-40; Col. 26, lines 26-58; Col. 27, lines 26-58); 
broadcasting, by the first quantum case, the data transaction block, to the plurality of devices included in the system, e.g. sending the transaction record to all other nodes (Col. 11, lines 3-57); 
broadcasting, from a majority of devices included in the system, a data transaction block approval, to the plurality of devices included in the system, e.g. verifying the transaction by checking the transaction with respect to their local copy of the database and each other and arriving at a consensus (Col. 11, lines 3-57); 
adding the data transaction block to a system blockchain, said system blockchain being available for retrieval by the plurality of devices included in the system, e.g. adding the block to the database, wherein each node may include a local copy of the database (Col. 11, lines 3-57); 
receiving the message, by the second quantum case, from the first quantum case, e.g. receiving the block, transaction, or message at a node (Col. 11, lines 2-40); and 
decrypting the message, at the second quantum case, using the private key, e.g. decrypting the block, transaction, or message using the random key (Col. 17, line 58-Col. 18, line 6; Col. 18, lines 34-36).
Ashrafi does not clearly teach a first case public key; a transmitting device identifier; a recipient device identifier; and retrieving the message, by the second quantum case, from the system blockchain.
Buccella teaches transmitting a message from a first device, i.e. a secure network client (Fig. 1, el. 300-1), to a second device, i.e. a secure network client (Fig. 1, el. 300-2), wherein: 
encrypting the message, using a private key, at the first device, e.g. symmetrically encrypting the message with a randomly-generated symmetric MessageKey (Para. 101, 102); 
generating a data transaction block, the data transaction block comprising metadata relating to the message, said metadata comprising: a transmitting device identifier; a recipient device identifier; and the encrypted message, e.g. generating a message header for the message, wherein the header includes a sender ID, receiver ID, IP addresses, and a message hash and delivering the header to a block chain service (Para. 104); 
adding the data transaction block to a system blockchain, e.g. delivering the header to a block chain service (Para. 104); 
receiving the message, by the second device, from the first device; and decrypting the message, at the second device, using a private key, e.g. receiving and decrypting the message using the private key (Para. 113, 115).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ashrafi to include said metadata comprising: a transmitting device identifier; a recipient device identifier; and the encrypted message, using the known method of including a sender ID, receiver ID, IP addresses, and a message hash within the message header, as taught by Buccella, in combination with the quantum resistant blockchain system of Ashrafi, for the purpose of enabling the accurate and effective logging of the message data flow.
Ashrafi in view of Buccella does not clearly teach a first case public key; and retrieving the message, by the second quantum case, from the system blockchain.
Faulkner teaches encrypting a message, using a private key, e.g. encrypting a transaction (Para. 59, 60);
generating a data transaction block using a first case public key, e.g. including a transaction public key in the proposed transaction entry (Para. 50); and
broadcasting, by the first device, the data transaction block, to the plurality of devices included in the system, e.g. submitting transactions to all other nodes for validation and committal (Para. 72-74); 
broadcasting, from a majority of devices included in the system, a data transaction block approval, to the plurality of devices included in the system, e.g. the set of nominated transactions can be generated that have been verified and signed by all (or a predefined number) of the network nodes (Para. 73, 74); 
adding the data transaction block to a system blockchain, said system blockchain being available for retrieval by the plurality of devices included in the system, e.g. saving the transactions to the transaction ledger (Para. 74, 75); and
retrieving the message, by the second device, from the system blockchain, e.g. enabling the recipient to look up which transaction outputs belong to them in the ledger and spend them by calculating the one-time private key that corresponds to the one-time public key the sender created for them (Faulkner-Para. 50); determining ledger entries that match the view key and sending the entries to the wallet (Para. 58-60); and
decrypting the message, at the second device, using the private key, e.g. decrypting the entries using the session secret (Para. 60).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ashrafi in view of Buccella to include generating a data transaction block at the first quantum case using a first case public key; and retrieving the message, by the second quantum case, from the system blockchain, using the known methods of including a transaction public key in the proposed transaction entry, submitting 

Regarding claim 8, Ashrafi in view of Buccella in view of Faulkner teaches wherein the private key is synchronized between the first quantum case and the second quantum case, e.g. generating a secret key using QKD (Ashrafi-Col. 11, lines 2-40; Col. 17, lines 38-57; Col. 26, lines 26-60; Col. 27, lines 8-23; Claims 1, 4); establishing random key between a transmitter and receiver (Ashrafi-Col. 9, lines 22-39; Col. 18, lines 34-38, 61-64).

Regarding claim 9, Ashrafi in view of Buccella in view of Faulkner teaches wherein the first device and the second device are included in a plurality of devices that are identified as being members of a private network of the system, e.g. QKD requires a private network (Ashrafi-Col. 9, lines 40-49); a QKD network between pairs of nodes (Ashrafi-Col. 11, lines 2-40).

wherein, each of the plurality of devices identified as being members of the private network include a private key that is synchronized between the plurality of devices identified as the private network, e.g. generating a secret key using QKD (Ashrafi-Col. 11, lines 2-40; Col. 17, lines 38-57; Col. 26, lines 26-60; Col. 27, lines 8-23; Claims 1, 4); establishing random key between a transmitter and receiver (Ashrafi-Col. 9, lines 22-39; Col. 18, lines 34-38, 61-64); QKD requires a private network (Ashrafi-Col. 9, lines 40-49); a QKD network between pairs of nodes (Ashrafi-Col. 11, lines 2-40).

Regarding claim 11, Ashrafi in view of Buccella in view of Faulkner teaches wherein each case of each device included in the private network includes a quantum computing element, the quantum computing element is configured to synchronize with other quantum computing elements included in other cases included in the private network, e.g. each node includes circuitry to perform Quantum Key Distribution (QKD) and blockchain processing (Ashrafi-Fig. 7; Fig. 16, el. 1602, 1604; Fig. 29; Col. 11, lines 2-40); generating a secret key using QKD (Ashrafi-Col. 11, lines 2-40; Col. 17, lines 38-57; Col. 26, lines 26-60; Col. 27, lines 8-23; Claims 1, 4); establishing random key between a transmitter and receiver (Ashrafi-Col. 9, lines 22-39; Col. 18, lines 34-38, 61-64).

wherein the quantum computing element leverages quantum entanglement properties e.g. utilizing entangled pairs of objects in the QKD process (Ashrafi-Col. 21, lines 30-43).

Regarding claim 13, Ashrafi teaches a blockchain-based message transmission system, the system comprising:  
a plurality of devices, i.e. nodes (Col. 11, lines 2-40), each of the plurality of devices encapsulated in a quantum case, e.g. each node includes circuitry to perform Quantum Key Distribution (QKD) and blockchain processing (Fig. 7; Fig. 16, el. 1602, 1604; Fig. 29; Col. 11, lines 2-40), 
each quantum case comprising: a quantum random number generator operable to generate quantum-resilient random numbers, the quantum-resilient random numbers are used as private cryptographic keys, e.g. generating a secret key using QKD (Col. 11, lines 2-40; Col. 17, lines 38-57; Col. 26, lines 26-60; Col. 27, lines 8-23; Claims 1, 4); establishing random key between a transmitter and receiver (Col. 9, lines Col. 18, lines 34-38, 61-64); 
at least one private network, the private network comprising a subset of the plurality of devices encapsulated in quantum cases, e.g. QKD requires a private network (Col. 9, lines 40-49); a QKD network between pairs of nodes (Col. 11, lines 2-40); 
wherein: a first device, included in the private network, is operable to transmit a message to a second device within the private network, e.g. transmitting a block, transaction, or message between nodes (Col. 11, lines 2-40), 
a first quantum case, that encapsulates the first quantum device, is operable to intercept the message, e.g. obtaining data for a block (Col. 11, lines 2-40; Col. 17, lines 38-57; Col. 26, lines 26-55; Col. 27, lines 8-23; Claims 1, 4); 
the first quantum case, using the quantum random number generator, is operable to generate a quantum random number to be used as a private key, e.g. generating a secret key using QKD (Col. 11, lines 2-40; Col. 17, lines 38-57; Col. 26, lines 26-60; Col. 27, lines 8-23; Claims 1, 4); establishing random key between a transmitter and receiver (Col. 9, lines Col. 18, lines 34-38, 61-64);
the first quantum case is operable to encrypt the message using the private key, e.g. generating an encrypted message using the random/secret/private key (Col. 9, lines 22-39; Col. 17, lines 58-64); generating a hash using the key (Col. 26, lines 36-42; Col. 27, lines 11-23); 
the first quantum case is operable to generate a data transaction block, e.g. generating a transaction record (Col. 11, lines 15-30); generating a block that includes the hash (Col. 26, lines 26-58; Col. 27, lines 26-58), 
the data transaction block comprising metadata relating to the message,  said metadata comprising:  a transmitting identifier; a recipient identifier; and the message, e.g. each transaction record includes information about the sender and receiver, amount to be transferred, and includes a message hash (Col. 11, lines 3-40; Col. 26, lines 26-58; Col. 27, lines 26-58); 
the first quantum case is operable to broadcast the data transaction block to the plurality of devices, e.g. sending the transaction record to all other nodes (Col. 11, lines 3-57); 
a majority of the plurality of devices are operable to broadcast a data transaction block approval, e.g. verifying the transaction by checking the transaction with respect to their local copy of the database and each other and arriving at a consensus (Col. 11, lines 3-57); 
the data transaction block is added to a system blockchain, wherein the system blockchain is available for retrieval by each of the plurality of devices, e.g. adding the block to the database, wherein each node may include a local copy of the database (Col. 11, lines 3-57); 
a second quantum case that encapsulates the second device is operable to receive the data transaction block, e.g. receiving the block, transaction, or message at a node (Col. 11, lines 2-40); and 
the second quantum case is operable to decrypt the message, included in the data transaction block, using the private key, e.g. decrypting the block, transaction, or message using the random key (Col. 17, line 58-Col. 18, line 6; Col. 18, lines 34-36).
Ashrafi does not clearly teach silicon-based devices; a public cryptographic key; a transmitting device identifier; a recipient device identifier; and retrieving the data transaction block from the blockchain.
transmitting a message from a first device, i.e. a secure network client (Fig. 1, el. 300-1), to a second device, i.e. a secure network client (Fig. 1, el. 300-2), wherein: 
encrypting the message, using a private key, at the first device, e.g. symmetrically encrypting the message with a randomly-generated symmetric MessageKey (Para. 101, 102); 
generating a data transaction block, the data transaction block comprising metadata relating to the message, said metadata comprising: a transmitting device identifier; a recipient device identifier; and the message, e.g. generating a message header for the message, wherein the header includes a sender ID, receiver ID, IP addresses, and a message hash and delivering the header to a block chain service (Para. 104); 
adding the data transaction block to a system blockchain, e.g. delivering the header to a block chain service (Para. 104); 
receiving the message, by the second device, from the first device; and decrypting the message, at the second device, using a private key, e.g. receiving and decrypting the message using the private key (Para. 113, 115).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ashrafi to include said metadata comprising: a transmitting device identifier; and a recipient device identifier, using the known method of including a sender ID, receiver ID, IP addresses, and a message hash within the message header, as taught by Buccella, in combination with the quantum resistant blockchain system of Ashrafi, 
Ashrafi in view of Buccella does not clearly teach silicon-based devices; a public cryptographic key; and retrieving the data transaction block from the blockchain.
Faulkner teaches a plurality of silicon-based devices, e.g. each network node may include silicon wafer resident processors and quantum computing systems (Fig. 1, el. 100; Para. 38);
generating a data transaction block using a first cryptographic public key, e.g. including a transaction public key in the proposed transaction entry (Para. 50); 
the data transaction block comprising: the message, e.g. including the transaction in the transaction entry (Para. 59, 60);
broadcasting, by the first device, the data transaction block, to the plurality of devices included in the system, e.g. submitting transactions to all other nodes for validation and committal (Para. 72-74); 
broadcasting, from a majority of devices included in the system, a data transaction block approval, to the plurality of devices included in the system, e.g. the set of nominated transactions can be generated that have been verified and signed by all (or a predefined number) of the network nodes (Para. 73, 74); 
adding the data transaction block to a system blockchain, said system blockchain being available for retrieval by the plurality of devices included in the system, e.g. saving the transactions to the transaction ledger (Para. 74, 75);
retrieving the message, by the second device, from the system blockchain, e.g. enabling the recipient to look up which transaction outputs belong to them in the ledger and spend them by calculating the one-time private key that corresponds to the one-time public key the sender created for them (Para. 50); determining ledger entries that match the view key and sending the entries to the wallet (Para. 58-60); and
decrypting the message, at the second device, using the private key, e.g. decrypting the entries using the session secret (Para. 60).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ashrafi in view of Buccella to include a plurality of silicon-based devices; the first quantum case is operable to utilize a public cryptographic key to generate a data transaction block; and a second quantum case that encapsulates the second device is operable to retrieve the data transaction block from the blockchain, using the known methods of including a transaction public key in the proposed transaction entry, submitting transactions to all other nodes for validation and committal, wherein the set of nominated transactions can be generated that have been verified and signed by all (or a predefined number) of the network nodes, and saving the transactions to the transaction ledger and enabling the recipient to look up which transaction outputs belong to them in the ledger and spend them by calculating the one-time private key that corresponds to the one-time public 

Regarding claim 14, Ashrafi in view of Buccella in view of Faulkner teaches all elements of claim 13.
Ashrafi in view of Buccella does not clearly teach wherein the second quantum case retrieves the data transaction block from the blockchain using the public cryptographic key.
Faulkner teaches wherein the second device retrieves the data transaction block from the blockchain using the public cryptographic key, e.g. enabling the recipient to look up which transaction outputs belong to them in the ledger and spend them by calculating the one-time private key that corresponds to the one-time public key the sender created for them (Faulkner-Para. 50).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ashrafi in view of Buccella to include wherein the second quantum case retrieves the data transaction block from the blockchain using the public cryptographic key, using the known methods of including a transaction public key in the proposed transaction entry and enabling the recipient to look up which transaction outputs 

Regarding claim 15, Ashrafi in view of Buccella in view of Faulkner teaches wherein the private key, included in the first quantum case, and the private key, included in the second quantum case, are synchronized within the private network, e.g. generating a secret key using QKD (Ashrafi-Col. 11, lines 2-40; Col. 17, lines 38-57; Col. 26, lines 26-60; Col. 27, lines 8-23; Claims 1, 4); establishing random key between a transmitter and receiver (Ashrafi-Col. 9, lines 22-39; Col. 18, lines 34-38, 61-64); QKD requires a private network (Ashrafi-Col. 9, lines 40-49); a QKD network between pairs of nodes (Ashrafi-Col. 11, lines 2-40).

Regarding claim 16, Ashrafi in view of Buccella in view of Faulkner teaches wherein each case included in the private network includes a quantum computing element, the quantum computing element is configured to synchronize with other quantum computing elements included in other cases included in the private network, e.g. generating a secret key using QKD (Ashrafi-Col. 11, lines 2-40; Col. 17, lines 38-57; Col. 26, lines 26-60; Col. 27, lines 8-23; Claims 1, 4); establishing random key between a transmitter and receiver (Ashrafi-Col. 9, lines 22-39; Col. 18, lines 34-38, 61-64); QKD requires a private network (Ashrafi-Col. 9, lines 40-49); a QKD network between pairs of nodes (Ashrafi-Col. 11, lines 2-40).

Regarding claim 17, Ashrafi in view of Buccella in view of Faulkner teaches wherein the quantum computing element leverages quantum entanglement properties, e.g. utilizing entangled pairs of objects in the QKD process (Ashrafi-Col. 21, lines 30-43).

Claims 3 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ashrafi in view of Buccella in view of Faulkner and further in view of Elliott (US 7,697,693 B1).
Regarding claim 3, Ashrafi in view of Buccella in view of Faulkner teaches all elements of claim 1.
Ashrafi in view of Buccella in view of Faulkner teaches a plurality of silicon-based devices, e.g. each network node may include silicon wafer resident processors and quantum computing systems (Faulkner-Para. 38).
Ashrafi in view of Buccella in view of Faulkner does not explicitly teach wherein the plurality of silicon-based devices included in the system communicates via quantum tunneling with a plurality of silicon-based devices located outside of the system.
Elliott teaches wherein a plurality of devices included in the system communicates via quantum tunneling with a plurality of devices located outside of the system, e.g. utilizing a QKD endpoint connected via local network to a plurality of devices and communicating over a quantum channel to another QKD endpoint connected via local network to a plurality of devices (Fig. 4, el. 405a, 405b, 415, 420, 425; Col. 5, lines 26-35, 58-63).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ashrafi in view of Buccella in view of Faulkner to include wherein the plurality of silicon-based devices included in the system communicates via quantum tunneling with a plurality of silicon-based devices located outside of the system, using the known method of utilizing a QKD endpoint connected via local network to a plurality of devices and communicating over a quantum channel to another QKD endpoint connected via local network to a plurality of devices, as taught by Elliott, in combination with the quantum resistant blockchain system of Ashrafi in view of Buccella in view of Faulkner, for the purpose of decreasing the probability of generating biased cryptographic keys (Elliott-Col. 4, lines 1-2) and providing a more secure method of communicating between two local networks.

Regarding claim 18, Ashrafi in view of Buccella in view of Faulkner teaches all elements of claim 13.
Ashrafi in view of Buccella in view of Faulkner does not explicitly teach wherein the quantum cases communicate with devices external to the system using quantum tunneling.
wherein the quantum cases communicate with devices external to the system using quantum tunneling, e.g. utilizing a QKD endpoint connected via local network to a plurality of devices and communicating over a quantum channel to another QKD endpoint connected via local network to a plurality of devices (Fig. 4, el. 405a, 405b, 415, 420, 425; Col. 5, lines 26-35, 58-63).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ashrafi in view of Buccella in view of Faulkner to include wherein the quantum cases communicate with devices external to the system using quantum tunneling, using the known method of utilizing a QKD endpoint connected via local network to a plurality of devices and communicating over a quantum channel to another QKD endpoint connected via local network to a plurality of devices, as taught by Elliott, in combination with the quantum resistant blockchain system of Ashrafi in view of Buccella in view of Faulkner, for the purpose of decreasing the probability of generating biased cryptographic keys (Elliott-Col. 4, lines 1-2) and providing a more secure method of communicating between two local networks.

Claims 4, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ashrafi in view of Buccella in view of Faulkner and further in view of Viale et al. (US 2020/0387395 A1).
Regarding claim 4, Ashrafi in view of Buccella in view of Faulkner teaches all elements of claim 1.

Viale teaches wherein: a system is a smart contract system, the smart contract system that includes a contract between a first device and a second device, said contract comprising pre-set terms; and a message is transmitted automatically upon fulfillment of one or more of the pre-set terms, e.g. utilizing a smart contract to execute reminders, updates, and/or other notifications subject to changes, updates, etc.; a transaction is an execution of the smart contract code which can be performed in response to conditions associated with the smart contract being satisfied (Para. 38, 90, 94, 95).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ashrafi in view of Buccella in view of Faulkner to include wherein: the system is a smart contract system, the smart contract system that includes a contract between the first device and the second device, said contract comprising pre-set terms; and the message is transmitted automatically upon fulfillment of one or more of the pre-set terms, using the known method of utilizing a smart contract to execute reminders, updates, and/or other notifications subject to changes, updates, etc., wherein a transaction is an execution of the smart contract code which can be performed in response to conditions associated with the smart contract being 

Regarding claim 19, the claim is analyzed with respect to claim 4.

Regarding claim 20, the claim is analyzed with respect to claim 4.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ragan (US 2020/0274697 A1)—Ragan discloses utilizing One-Time-Pad (OTP) encryption and details of blockchain (Abstract).

Jacobs (US 2013/0315395 A1)—Jacobs discloses a system that includes details of Quantum Key Distribution (Abstract).

Wentz (US 2020/0351089 A1)—Wentz discloses a system that includes generating keys using a quantum PUF and details of blockchain (Fig. 1; Para. 31).

Conner (US 2021/0314143 A1)—Conner discloses a system that utilizes a one-time pad derived from a true random sequence and details of blockchain (Abstract).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY DUFFIELD whose telephone number is (571)270-1643. The examiner can normally be reached Monday - Friday, 7:00 AM - 3:00 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





10 January 2022
/Jeremy S Duffield/           Primary Examiner, Art Unit 2498